DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over San Andres et al (or hereinafter “San”) (US 20050027796) in view of Munk (US 20200160297).
As to claim 1, San teaches limitation a system for monitoring a cloud based distributed database (fig. 1, paragraph 213) the system comprising: 
“a network interface” as a graphical user interface of explorer in network as a network interface (paragraphs 61-62, fig.3) or network gateway 140 (fig. 1, paragraph 55-56) as a network interface or a network application program interface (API) (abstract, paragraphs 13, 65, figs. 1-2);
“at least one processor operatively connected to a memory storing machine-readable instructions, the at least one processor configured to execute the machine-readable instructions to cause the processor to” as a central processing unit (cpu) as processor connected to memory storing (paragraph 48) storing codes as machine readable instructions to cause the cpu to (paragraphs 48, 79, 94):
“accept, from a client device via a user interface shown in a display of the client device, a request to access a database deployment” as accept, from a user device via a graphical user interface shown in screen of user device 102 (figs. 1, 3, paragraphs 84), a request to access DIRSRV namespace 212 (figs. 2-3, 7, paragraphs 69, 47, 120, 124), as a database deployment , “wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment” as directory service namespace as the database deployment comprises at least server application e.g.,  BBS service a running on at least one server of the directory service (figs. 1, 4 paragraphs 55, 132) configured to include code for monitoring and deleting old BBS message nodes executing in the directory service e.g., DIRSRV namespace 212 (paragraphs 79, 91). A node of BBS message nodes is represented as set of processes;
 “establish, via the network interface, a communication link between the user interface shown in the display of the client device and the at least one intelligent agent” as generate, via network gateway 140, an open request as a communication link between user interface shown in the screen of user computer 120 and an application or service of the application server 120 (paragraphs 51, 56, 74, 124) or a graphical user interface of explorer is in communication with file of a directory structure 204 through a link in a leaf node between the user interface and fie of directory structure 204 (paragraphs 60-61). For example, double click on node 4, the system displays (paragraph 69, fig. 2), nodes or file of the directory structure 204 to end user (fig. 2, paragraphs 69, 1-63).
“retrieve, via the communication link, database deployment information from the at least one intelligent agent collected by the intelligent agent for the set of processes executing in the database deployment” as retrieve, via a link in a node, properties content from the application e.g., BBS namespace 214 as the at least one intelligent agent collected by the application for the set of nodes executing on the directory service namespaces (fig. 2, paragraphs 60-61, 69, 82). For example, double click on node 4, the system displays (paragraph 69, fig. 2), nodes or file of the directory structure 204 to end user (fig. 2, paragraphs 69, 163).
San does not explicitly teach the claimed limitations:
generate, within one or more views of the user interface, one or more visualizations of the retrieved information.
Munk teaches the claimed limitations:
“generate, within one or more views of the user interface, one or more visualizations of the retrieved information” as generate, within one or more views e.g., statistics tab and visualization table, one or more visualizations of search results (fig. 14A, paragraphs 146-147, 163-164) that that includes retrieved information (paragraphs 142-147).  
In particularly, after the search is executed, the search screen 1600 can display the results through search results tabs 1604, wherein search results tabs 1604 include: an events tab that displays various information about events returned by the search; a statistics tab that displays statistics about the search results; and a visualization tab that displays various visualizations of the search results.  The events tab illustrated in FIG. 14A displays a timeline graph 1605 that graphically illustrates the number of events that 
Upon detection, notable events can be stored in a dedicated notable events index, which can be subsequently accessed to generate various visualizations containing security-related information (paragraph 162);
 “wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment” as a platform 102 comprise application run on a server of the platform 102 configured (fig. 1, paragraphs 27-30) to performs monitoring operations and includes analytics to facilitate diagnosing the root cause of performance problems in a data center based on large volumes of data stored by the system (paragraphs 157, 163). 
For example, the SPLUNK.RTM.  APP FOR VMWARE.RTM.  additionally provides various visualizations to facilitate detecting and diagnosing the root cause of performance problems.  For example, one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system.  This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or 
“retrieve, via the communication link, database deployment information from the at least one intelligent agent collected by the intelligent agent for the set of processes executing in the database deployment” as extract, via link , values of fields from an indexer collected by the indexer (fig. 1, paragraphs 27-30, 39, 52) for search operation of search operations (paragraphs 134, 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Munk’s teaching to San’s system in order to enable a user to view and act on notable events, to provide pre-specified schemas for extracting relevant values from different types of performance-related event data and for enabling a user to define such schemas, easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system, and further to improve data availability, data fidelity, disaster tolerance, and search performance.
 “wherein establishing the communication link includes establishing a direct connection between the client device and the at least one intelligent agent” as when the user double clicks on the icon for junction point node 8 (San: fig. 2), the Explorer 402 of client computer 102 (San: fig. 3-4) launches the BBS navigator to allow the user to navigate the BBS directory structure 204 of host data center (San: fig. 4, paragraph 131-134) and displaying a menu as communication link includes displaying link as a direct connection between user device and index management module 150 of server 110 (Munk: fig. 3, paragraphs 33, 72-73 ).
As to claim 4, San and Munk teach the claimed limitation “wherein the processor is further configured to: accept, via the user interface, a query for data stored in the database deployment; transmit, via the communication link, the query to the at least one intelligent agent wherein the at least one intelligent agent is configured to execute the query and retrieve the data; 37Attorney Docket No.: T2034.70024US04 receive, via the communication link in response to transmitting the query, the data from the at least one intelligent agent; and generate, within a view of the one or more views, at least one visualization of the data” as a processor (San: paragraph 48) is configured to: accept, via the interface e.g., Explorer, a request for data stored in the directory service (San: paragraphs 121-122, 214); transmit, via network as communication link (Munk: paragraphs 28-29; San: paragraphs 56-57), the query to a search header that distributes the query to indexer as at least one intelligent agent to execute the query and retrieve data (Munk: paragraphs 134-135; 150-151); and receive, via the network (Munk: paragraphs 28-29; San: paragraphs 56-57), in response to distributing query, the result from the indexer (Munk: fig. 11, paragraphs 134-135; 145, 150-151). 

As to claim 8, San and Munk teach the claimed limitation “wherein retrieving index information comprises retrieving at least one or more of a list of one or more indexes, sizes of the one or more indexes, keys of the one of or more indexes, rates of access of the one or more indexes, and hashes of the one or more indexes”  as retrieving index information comprises retrieving a list of one or more indexes or sizes of the one or more indexes (Munk: fig. 4, paragraph 72).
Claim 16 has the same claimed limitation subject matter as discussed in claim 4; thus claim 16 is rejected under the same reason as discussed in claim 4.
Claim 13 has the same claimed limitation subject matter as discussed in claim 1; thus claim 13 is rejected under the same reason as discussed in claim 1.  In addition, San teaches the claimed limitation “retrieving information from the at least one intelligent agent via the communication link, wherein the information was collected by the intelligent agent for the set of processes executing in the database deployment” as retrieve, via a link in a node, properties content from the application e.g., BBS .

Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over San in view of Munk  and further in view of Martin-Cocher (or hereinafter “Martin”) (US 20110295686).
As to claims 3, 15, San does not explicitly teach the claimed limitation wherein the user interface is configured to bypass a database application to obtain monitoring information on database usage or bypassing a database application to obtain monitoring information on database usage.  Munk teaches interface is configured to obtain data on log file such as performance metrics as a database metric (paragraphs 165, 168). Martin teaches the application is configured to bypass Ad client 44 to obtain ad content from an external ad source that is not database usage (fig. 6, paragraphs 9, 57-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Martin’s teaching and Munk’s teaching and to San’s system in order to retrieve small set of results of data to a user for viewing quickly and further to reduce operation for an retrieval application.

As to claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over San in view of Munk and further in view of Lin et al (or hereinafter “Lin”) (US 20010021929) and Park et al (or hereinafter “Park”) (US 20160110414).
” as a processor (San: paragraph 48; Miller: paragraph 106) is configured to transmit a message to an account on a client device for user  to navigate data (paragraphs 90, 99) and blocks 720-724, if the icon bitmap is not present within the cache 452, the client generates a GetShabby call to retrieve the shabby identified by the icon ID.  The Directory Service Provider responds by reading the requested shabby (i.e., icon bitmap) from its shabby database, and by sending the shabby over the WAN 106 to the client.  The client then displays the icon, and stores the icon bitmap within the shabby cache 452 (San paragraph 205).  
San does not explicitly teach the claimed limitation:
for a period of time after retrieval; retransmit the query for execution responsive to a request to view the data after expiration of the period of time; and retrieve the query data from the client device responsive to a request to view the data prior to expiration of the time period.  
Park teaches the claimed limitations:
“transmit an instruction to the client device to cause the client device to store the retrieved query data on the client device for a period of time after retrieval” as a processor (paragraph 42) configured to transmit search command to the information searching apparatus 100 to cause the search apparatus 100 store the search result on a cache memory for a period of time after retrieving in a file of a storage system for time period after retrieving (paragraphs 50, 61-62) and obtaining the stored search 
Lin teaches the claimed limitations
 “retransmit the query for execution responsive to a request to view the data after expiration of the period of time; and retrieve the query data from the client device responsive to a request to view the data prior to expiration of the time period” as storing query on device for a period, re-sending the query for execution response to a result of a determination to view the data after the query time expires (fig. 5); 
“client device” as client computer (paragraphs 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Park’s teaching and Lin’s teaching to San’s system in order to transmit the search result information in response to the user's search command to the user terminal apparatus more quickly and automatically either periodically or immediately make queries many times, and continuously send the updated query results back to the users and further to provide a user-oriented database query method and system so that the users can employ various kinds of the existing computing devices as querying devices for database query and can obtain the query results. 

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over San in view of Munk and further in view of Hsiao et al (or hereinafter “Hsiao”) (US 20150341212).

Munk teaches the claimed limitation “retrieve the database deployment information” as retrieving and displaying data of buckets on user interface (fig. 4).
 Hsiao teaches the limitation “retrieve the database deployment information in real time; and update visualizations of the retrieved information according to the real time information” as session 2430 may include a number of preset time ranges spanned by data in graphs 2402-2404 and columns 2406-2416. For example, section 2430 may include a number of user-interface elements for specifying real-time windows (e.g., 30 seconds, one minute, five minutes, 30 minutes, one hour), relative time ranges (e.g., same or previous minutes, hours, days, weeks, months, years), and/or all time. A user may select a preset time range listed under section 2430 to efficiently update graphs 2402-2404 and columns 2406- 2416 with data spanning the time range (paragraph 407) and once a time range is selected and/or defined using one or more sections 2430-2440 of user-interface element 2418, graphs 2402-2404 and columns 2406-2416 may be updated with data spanning the time range. As a result, user-interface element 2418 may be used to change a view of graphs 2402-2404 and data in the table (paragraph 412).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Munk’s teaching and Hsiao’s 

As to claim 17, San does not explicitly teach the claimed limitation, wherein retrieving the database deployment information comprises retrieving the information in real time and the act of generating the one or more visualizations further comprises updating the one or more visualizations according to the real time information.
However, San teaches retrieving the database deployment information (figs. 8-9, paragraph 122).  Munk teaches retrieving and displaying data on user interface (fig. 4). Hsiao teaches session 2430 may include a number of preset time ranges spanned by data in graphs 2402-2404 and columns 2406-2416. For example, section 2430 may include a number of user-interface elements for specifying real-time windows (e.g., 30 seconds, one minute, five minutes, 30 minutes, one hour), relative time ranges (e.g., same or previous minutes, hours, days, weeks, months, years), and/or all time. A user may select a preset time range listed under section 2430 to efficiently update graphs 2402-2404 and columns 2406- 2416 with data spanning the time range (paragraph 407) and once a time range is selected and/or defined using one or more sections 2430-2440 of user-interface element 2418, graphs 2402-2404 and columns 2406-2416 may be updated with data spanning the time range. As a result, user-interface element 2418 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Munk’s teaching and Hsiao’s teaching to San’s system in order to change view of graphs based on user’s request efficiently, display the search results in a dynamic form, giving users ability to easily analyze or perform any manipulation of the returned result within the search result page and further increase the ably of users to efficiently analyze and manipulate search results to make faster and more informed decision.
As to claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and further in view of  Getchius et al (or hereinafter “Getchius”) (US 6496843) and Kitada (US 20110032571).
As to claims 9, 19, San does not explicitly teach limitation “wherein establishing the communication link between the user interface and the at least one intelligent agent comprises establishing a communication link with a plurality intelligent agents running on a plurality of nodes; and 38Attorney Docket No.: T2034.70024US04 the processor is further configured to: retrieve information from a first intelligent agent of the plurality of intelligent agents running on a first node of the plurality of nodes; receive an indication from the first intelligent agent that the first node is unavailable; and retrieve, responsive to receiving the indication, information from a second intelligent agent of the plurality of agents running on a second node of the plurality of nodes or

Getchius teaches establishing the URL between a user interface he GTE Superpages Internet site that includes establishing a request with parsers 858 of server nodes 808-810 (col. 5, lines 15-35; col. 6, lines 1-35; col. 7, lines 10-67). Retrieval software or tool of user interface as a user interface component is configured to retrieve data from a parse driver of parse drivers of parsers 866 as nodes (col. 4, lines 30-67; col. 5, lines 15-67; col. 6, lines 1-50; col. 8, lines 1-67; col. 32, lines 20-35, figs. 3-4).  Data is retrieved from a database of databases stored on a server node of server nodes e.g., 808-801 (col. 4, lines 35-60; col. 10, lines 50-67; col. 11, lines 1-30).  Data is retrieved from another server in response to a request (col. 4, lines 30-67; col. 5, lines 15-67; col. 6, lines 1-50; col. 8, lines 1-67; col. 32, lines 20-35, figs. 3-4).  Munk teaches retrieving, in response to a user request, data from data stores stored in indexers (figs.  1, 11, paragraphs 134-135). Kitada teaches receiving a message indicates that server is unavailable (paragraphs 71, 74) and retrieving, responsive to the server 40 that is unavailable, retrieving the information from another server (fig. 6A, paragraphs 86-87).

	As to claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and further in view of Resch (US 20150378825).
	As to claims 10, 18, San does not explicitly teach the claimed limitation
	 wherein the processor is further configured to: receive, from the client device, an indication to end access to the database deployment; and stop retrieval of information from the database deployment responsive to receiving the indication or
	receiving, from the client device, an indication to end access to the database deployment; and stopping retrieval of information from the at least one intelligent agent responsive to receiving the indication.  
	 Resch teaches while retrieving the pre-fetch number of data segments from the DSTN module, the processing module may suspend retrieving the data segments when receiving a request to stop retrieving the data segments from the requesting entity (paragraph 408-409).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Resch’s teaching to San’s system in order to facilitate retrieval of the pre-fetch number of data segments 

As to claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and further in view of Chitiveli (or hereinafter “Chiti”) (US 20130179450).
As to claims 11, 20, San does not explicitly teach the claimed limitation:
 wherein the processor is further configured to: authenticate the identity of the user; determine a role of the user; and provide access to the retrieved information according to the role of the user or 
authenticating and identity of a user of the client device; determining a role of the user; and providing access to the retrieved information according to the role of the user.  
Chiti teaches a processor (paragraph 4) is further configured to authenticate the identity of the user; determine a role of the user; and provide access to the retrieved information according to the role of the user (paragraphs 43, 53, 54-56, 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chiti’s teaching to San’s system in order to provide secure, separated access to enterprise data received from the tenants, as well as provide role based facet navigation and value redaction for users associated with a given tenant accessing a data collection and further to redact facet values from a data collection that a given user is not authorized to view.

As to claim 12 are rejected under 35 U.S.C. 103 as being unpatentable San in view of Munk and further in view of Nixon et al (US 20120078896) and Gruchala et al (or hereinafter “Gru”) (US 20160198044) and Yang (US 20140201267).
As to claim 12, San does not explicitly teach the claimed limitation wherein the processor is further configured to: transmit an instruction to the client device to cause the client device to store retrieved information on the client device while the communication link is established; disconnect the communication link; and clear the stored information responsive to disconnecting the communication link. 
	Nixon teaches the processor 324 forwards the instruction to a saved search manager 328 that stores the search results and/or the identifier of the search to a search results database 330 (paragraphs 75-76, figs. 1-3). 	Gru teaches system 400 allows utilization of network 430 to query database 440 while concurrently establishing the VOIP telephone link through telephone service 420 (paragraph 47). Yang teaches the request link message deleting unit 65 is configured to: when the user link is disconnected, delete the saved user request link message corresponding to the user link (paragraph 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nixon’s teaching, Gru’s teaching and Yang’s teaching to San’s system in order to allow user access the stored search results locally (e.g., offline) instead of performing another search for the same process control information, to immediately seek information about communication parties to transmit to the user device while the communication is simultaneously being relayed 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169